Citation Nr: 0934802	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to 
October 1974.  He also served with the New Jersey National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2003 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at a personal 
hearing at the RO in December 2004.  He testified at a Board 
hearing at the RO in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board notes that the veteran's service records from his 
period of active duty service are missing.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

There is evidence of record which indicates that the Veteran 
is in receipt of Social Security Administration disability 
benefits which were awarded in April 2002.  The medical 
records upon which Social Security Administration relied in 
arriving at this determination have not been associated with 
the claims file.  While Social Security Administration  
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of Social Security Administration records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims folder a copy of any 
Social Security Administration decision awarding the veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Associated with the claims file is a December 2005 letter 
from a VA physician who wrote that he had been treating the 
Veteran since March 2002.  The physician wrote that the 
Veteran's symptoms dated back to his days in the military 
service due to his inability to adjust to a regimented 
discipline in a foreign language for him.  No diagnosis was 
included but it is assumed that it is a psychiatric disorder 
due to the medication referenced.  The Board notes that this 
opinion is apparently not based on a review of all the 
evidence in the claims file.  The opinion does not take into 
account the report of a 1980 National Guard examination which 
indicated that clinical evaluation of the Veteran's 
psychiatric state was normal at that time.  The Veteran also 
completed a Report of Medical History in 1980 wherein he 
denied having or ever having had frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  The author of the opinion also did not take into 
account the initial clinical records documenting treatment 
for mental disorders which failed to indicate, in any way, 
that the disability was linked to the Veteran's active duty 
service.  The Veteran's first reported psychiatric admission 
was in March 2002.  VA clinical records from March 2002 
indicate that the Veteran had been feeling depressed for 
several months.  Military service was not reported as a cause 
of the depression.  A December 2002 clinical record indicates 
that the Veteran was anxious due to the impending Gulf War.  
The Veteran's second hospitalization occurred in March 2003.  
A clinical record from that date indicates the Veteran 
reported he was upset that he had back pain and lost his job.  
Military service was not mentioned.  The first indication 
that the Veteran was alleging his mental disorder was due to 
military service was in December 2004.  The Board finds that 
an opinion should be obtained as to the etiology of the 
Veteran's mental disorder which takes into account all the 
evidence of record.  

Associated with the claims file is an October 2001 letter 
from a private physician which indicates that the author had 
been treating the Veteran for multiple problems including 
lower back pain and neck pain for six years.  The physician 
wrote that the current condition is possibly related to the 
Veteran's military service or trauma that he suffered in 
service.  It is not apparent if this opinion was based on a 
review of all the evidence in the claims file.  The opinion 
does not take into account the report of the 1980 National 
Guard examination which indicated that clinical evaluation of 
the Veteran's spine was normal at that time.  The Veteran 
also completed a Report of Medical History in 1980 wherein he 
denied having or ever having had recurrent back pain.  
Furthermore the opinion does not address the fact that the 
Veteran was apparently able to work for many years after 
discharge including performing heavy lifting.  The claims 
file also indicates that the Veteran has provided 
inconsistent reports of medical history to health care 
providers regarding both the timing of the injury and the 
cause of the injury.  Clinical records dated in the 2000's 
reference the Veteran reporting that the back and neck pain 
began either in the 1990's, the 1980's or during active duty 
or National Guard duty.  The Veteran has reported at various 
times that the disabilities were due to carrying heavy 
equipment, due to a fall while jumping into a boat, due to a 
fall while performing on the obstacle course or due to 
repelling.  Based on the above, the Board finds that an 
opinion should be obtained regarding the etiology of the 
lumbar and cervical spine disabilities which takes into 
account all the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration a copy of any decision 
awarding the Veteran disability benefits, 
together with all medical records 
underlying that determination.  In 
requesting these records, follow the 
current procedures of 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
acquired psychiatric disorder found on 
examination.  The veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
Any indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  For each 
psychiatric disability diagnosed, the 
examiner should provide an opinion, based 
upon review of the Veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether it 
is at least as likely as not (a 50% or 
greater probability) that such disability 
was manifested during or otherwise caused 
by the Veteran's active duty service.  The 
examiner must explain the medical 
rationale for any conclusions and must 
discuss the 1980 National Guard 
examination and the 1980 Report of Medical 
History, the post-service medical records, 
the Veteran's post-service employment 
history as well as any other relevant 
evidence of record.  If any opinion cannot 
be made without resort to speculation, the 
examiner should so state.

4.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any lumbar 
spine and cervical spine disorders found 
on examination.  The veteran's claims 
folder should be made available to and 
pertinent documents therein reviewed by 
the examiner.  The examination report 
should reflect that such a review was 
conducted.  Any indicated studies or tests 
should be accomplished.  All clinical 
findings should be reported in detail.  
For any lumbar spine and cervical spine 
disability diagnosed, the examiner should 
provide an opinion, based upon review of 
the Veteran's pertinent medical history 
and with consideration of sound medical 
principles, as to whether it is at least 
as likely as not (a 50% or greater 
probability) that such disability or 
disabilities were manifested during or 
otherwise caused by the Veteran's active 
duty service.  The examiner must explain 
the medical rationale for any conclusions 
and must discuss the 1980 National Guard 
examination and the 1980 Report of Medical 
History, the post-service medical records, 
the Veteran's post-service employment 
history as well as any other relevant 
evidence of record.  If any opinion cannot 
be made without resort to speculation, the 
examiner should so state.

5.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case which addresses all pertinent 
evidence received subsequent to the last 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

